NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OCTAVIO GOMEZ-GONZALEZ,                         No.    17-70904

                Petitioner,                     Agency No. A098-921-235

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Octavio Gomez-Gonzalez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order of removal and denying his motion for administrative

closure. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for

review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gomez-Gonzalez establishes no error in the agency’s denial of

administrative closure under the factors applicable at the time of the hearing. See

Gonzalez-Caraveo v. Sessions, 882 F.3d 885, 891 (9th Cir. 2018).

      PETITION FOR REVIEW DENIED.




                                         2                                    17-70904